DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the amendments and Applicant’s Response filed 06/09/2021.  
Claims 1 – 15 were previously pending.  Claims 1 – 15 were amended.  Claims 1 – 15 are currently pending.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2018 and 07/12/2019 are acknowledged and being considered by the examiner.

Response to Arguments
The following arguments are in response to Applicant’s Response filed 06/09/2021.
Applicant’s arguments, see pages 8 – 11 of Applicant’s Response, with respect to the rejection of claims 1 - 15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 11 – 12 of Applicant’s Response, with respect to the rejection of claims 1 and 14 under 35 U.S.C. 102, have been considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 12 – 17 of Applicant’s Response, with respect to the rejection of claims 2 - 13 and 15 under 35 U.S.C. 103, have been considered but are not persuasive.  
Applicant argues on page 13, that limitations of claims 2 and 15, which are dependent on amended independent claims 1 and 14, are therefore not taught by previously cited references.  As detailed below, the amended claim limitations are taught by Kirkpatrick in view of Walker.  
Applicant argues on page 13, that limitations of claims 3 - 5 and 7, which are dependent on amended independent claim 1, are therefore not taught by previously cited references.  As detailed below, the amended claim limitations of claim 7 are taught by Kirkpatrick, in view of Walker, and claims 3 – 5 are taught by Kirkpatrick, in view of Walker, and further in view of Redfern.    
Applicant argues on pages 13 - 14, that limitations of claims 6, which are dependent on amended independent claim 1, are therefore not taught by previously cited references.  As detailed below, the amended claim limitations of claims 6 are taught by Kirkpatrick, in view of Walker, Redfern, and Hodges.
Applicant argues on pages 14 - 15, that limitations of claims 8 and 9, with claim 8 being an amended independent claim and claim 9 being dependent upon 8, are therefore not taught by previously cited references.  As detailed below, the amended claim limitations of claims 8 are taught by Kirkpatrick in view of Walker, Golden, and Hodges and claim 9 are taught in further view of Redfern.    
Applicant argues on pages 16 - 17, that limitations of claims 10 - 13, which are dependent upon amended claim 8, are therefore not taught by previously cited references.  As detailed below, the amended claim limitations of claims 10 - 12 are taught by Kirkpatrick, in view of Walker, Golden, Hodges, and Redfern.  Limitations of Claim 13, which are dependent on independent claim 8, are taught by Kirkpatrick, in view of Walker, Golden, and Hodges. 
As noted above, the newly amended claim limitations are taught by the previously cited references as further detailed below, therefore Applicant’s arguments are found unpersuasive and the U.S.C. 103 rejection is maintained. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument regarding claim 6 that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Specification
The abstract of the disclosure is objected to because “one” is misspelled as “on” in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick et al (hereafter Kirkpatrick) in view of US 20120075068 A1 to Walker et al (hereafter Walker). 

Claim 1. A method comprising: 
receiving, at a computing device, signaling from a first sensor in communication with the computing device indicating a presence or absence of a first user in a conference room; (Kirkpatrick [0057] “The occupancy sensor 10 generates a first signal 12 and a second signal 13 as a result of the comparison of the actual occupancy with the expected occupancy and transmits these signals to the occupancy sensor 10 via the occupancy sensor interface port 113. The first signal 12 indicates whether the actual occupancy is occupied or vacant.”  [0054] “A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor 10 via an occupancy sensor interface port 113.”)

Kirkpatrick does not teach the following limitations, however, Walker teaches:
receiving signaling from a second sensor in communication with the computing device indicating a presence or absence of a second user outside the conference room; (Walker [0016] “A reservation server is also provided for use with at least one RFID sensor to be positioned adjacent a meeting room…” [0024] “When the reserved starting time for a meeting arrives, the given mobile device 34 is scanned or swiped with, or otherwise brought in range of, the RFID sensor 31 to "check-in" for the meeting.”
in response to determining the second user is present outside the conference room, and the first user is present in the conference room: (Walker [0025] “…the reservation server 36 may also advantageously send one or more reservation expiration notifications to the checked-in mobile device 34b based upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time.)
providing a notification, via the computing device, to the first user that the second user is outside the conference room; (Walker [0025].  See also [0015] “The reservation server may be configured to schedule reserved starting and ending times for the resource, track checked-in mobile wireless communications devices based upon RFID communication with the at least one RFID sensor, and send at least one reservation expiration notification based upon a reserved ending time and a subsequent check-in of another mobile wireless communications device.”
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Walker with the teachings of Kirkpatrick with the motivation that the system advantageously allows reminder messages to be discretely sent to mobile wireless communications devices of occupants currently in a meeting room without the need for interruption or confrontation by those waiting to enter the meeting room for a subsequent meeting (Walker [0012]).

Kirkpatrick further teaches,
illustrating, on a display in communication with the computing device and located outside the conference room, an unavailable message;  (Kirkpatrick [0058] “The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied. Additionally, the touchpanel buttons 111 are backlit continuously if the actual occupancy matches the expected occupancy and blink if the actual occupancy does not match the expected occupancy.  [0059] In a further embodiment, the indicator lights comprise a yellow backlight as well. In this embodiment, the buttons 111 are backlit solely green if the conference room is expectedly vacant and solely red if the conference room is unexpectedly vacant. If the conference room is unexpectedly vacant, alternating touchpanel buttons 111 are backlit yellow and green. If the conference room is unexpectedly occupied, alternating touchpanel buttons 111 are backlit in yellow and red.)
Kirkpatrick teaches that the status of the conference room is indicated by indicator lights, green is vacant and red is occupied.  To the extent Kirkpatrick doesn’t explicitly teach illustrating an unavailable message, Walker teaches, see at least [0036], notification messages of the room being occupied or unoccupied are displayed on a device outside the conference room.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an occupancy status message as taught by Walker in the system of Kirkpatrick with color indicating lights, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Kirkpatrick does not teach the following limitation, however, Walker teaches,
and providing a prompt via the display to the second user to schedule the conference room;  (Walker [0036] “… or the available schedule may be provided with an option to make a later reservation...”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting a user to schedule the conference room. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to reserve the meeting room conveniently from the device of Kirkpatrick located adjacent to the meeting room without having to use a calendar scheduling program at a different location, such as the user’s office or desk.
 
Kirkpatrick does not teach the following limitation, however, Walker teaches
and in response to determining the second user is present outside the conference room and  the first user is not present in the conference room: 
illustrating on the display an available message; (Kirkpatrick [0058] “The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied. Additionally, the touchpanel buttons 111 are backlit continuously if the actual occupancy matches the expected occupancy and blink if the actual occupancy does not match the expected occupancy.  [0059] In a further embodiment, the indicator lights comprise a yellow backlight as well. In this embodiment, the buttons 111 are backlit solely green if the conference room is expectedly vacant and solely red if the conference room is unexpectedly vacant. If the conference room is unexpectedly vacant, alternating touchpanel buttons 111 are backlit yellow and green. If the conference room is unexpectedly occupied, alternating touchpanel buttons 111 are backlit in yellow and red.)
Similar to above when then first user is present in the conference room, to the extent that Kirkpatrick doesn’t explicitly teach that the occupancy status is a message, Walker teaches, see again [0036], that the status of the room can be in the form of a message of occupied or unoccupied rather than a color indication.  The reason to combine would persist from above.  

Kirkpatrick further teaches,
and the computing device instructing a conference room component in communication with the computing device to power off until the signaling from the first sensor indicates motion in the conference room.  (Kirkpatrick [0077] “In another embodiment of the invention, the occupancy sensor 10 further comprises a load control device. The load control device operably switches power to a load based on the actual occupancy of the monitored area. Preferably, the load control device is a dimming triac with associated control circuitry. When the actual occupancy of the monitored area transitions from occupied to vacant, as determined by the occupancy sensor 10, the load switching device fades the light from its current level to a predefined dim level in a predefined fade time. When the actual occupancy of the monitored area transitions from vacant to occupied, as determined by the occupancy sensor 10, the load switching device raises the light from its current level to a predefined occupied level in a predefined raise time.”)

Claim 14. See above relevant rejection of claim 1.  In addition, Kirkpatrick teaches, 
A non-transitory computer-readable storage medium comprising programming instructions which, when executed by a processor, to cause the processor to: (Kirkpatrick: [0064]; The memory 102 stores information accessible by the processor 103, including instructions for execution by the processor 103 and data which is retrieved, manipulated or stored by the processor 103. The memory 102 may be of any type capable of storing information accessible by the processor 103, such as a hard drive, ROM, RAM, write capable, read only, or the like.)

Claim 2. Kirkpatrick, in view of Walker, teaches the method of claim 1.  Kirkpatrick does not teach the following limitation, however, Walker teaches,
wherein receiving signaling from the second sensor indicating a presence or absence of a second user outside the conference room comprising determining whether the second user  is within a proximity to the display outside the conference room.  (Walker [0020] The mobile devices 34a, 34b are configured for RFID communication with the RFID sensor 31. For example, the RFID sensor 31 may be a near field communication (NFC) sensor, and the mobile devices 34a, 34b may communicate with the NFC sensor via NFC communications. NFC is a short-range wireless communications technology in which NFC-enabled devices are "swiped," "bumped" or otherwise moved in close proximity to communicate. In one non-limiting example implementation, NFC may operate at 13.56 MHz and with an effective range of about 10 cm, but other suitable versions of near-field communication which may have different operating frequencies, effective ranges, etc., for example, may also be used.”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining if the second user is within a proximity. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow greater control of the functioning of the display located near a conference room providing occupancy status of the meeting room because the display would only detect the user within a certain proximity, thereby reducing the likelihood of generating false signals from other users that may be passing by the conference room at a greater distance than the proximity.
 
Claim 7. Kirkpatrick, in view of Walker, teaches the method of claim 1.  Kirkpatrick does not teach the following limitation, however, Walker teaches
wherein when time has lapsed for a scheduled meeting in the conference room, (Walker: [0025] FIG. 3; upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time, at Block 53.)  
informing the first user, via the computing device,  whether the second user is waiting in proximity to the display outside the conference room.  (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)
Kirkpatrick in view of Walker, while generally showing the display outside the room is available for “checking-in” and for making reservations in the meeting room (see e.g. Fig. 6), does not explicitly disclose whether a user detected in proximity the display is explicitly waiting for a conference room. 

However, Walker further teaches, in Fig. 2, [0034], a user that checks-in to a conference room is waiting for use of the conference room.  One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick/Walker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick/Walker in view of Redfern would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of checking-in when waiting for use of the conference room. Further, applying the technique of checking-in when waiting for use of the conference room to Kirkpatrick/Walker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem being that users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]).

Claim 15. Kirkpatrick, in view of Walker, teaches the non-transitory computer-readable storage medium of claim 14.  Kirkpatrick further teaches
comprising instructions which, when executed by the processor, to cause the processor to:  illustrate on the display outside the conference room color notifications indicating the presence or absence of the first user in the conference room.   (Kirkpatrick: [0054], FIG. 1, FIG. 6; A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.)


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick, in view of US 20120075068 A1 to Walker, in further view of US 20140149519 A1 to Redfern et al (hereafter Redfern).

Claim 3. Kirkpatrick, in view of Walker, teaches the method of claim 2.  Regarding the following limitation, 
wherein when the second user is detected in proximity to the display outside the conference room, providing a prompt via the display to the second user requesting confirmation that, the second user is waiting to use the conference room.  

Kirkpatrick, in view of Walker, while generally teaching the touch screen outside the room is available for checking the occupancy status and making reservations in the meeting room (Kirkpatrick FIG. 6), and detecting a user in proximity (Walker [0020]), does not explicitly disclose the following limitation:
prompting, on the display, whether the second user is waiting to use the conference room. 
However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  One of ordinary skill in the art would have recognized that applying the known technique of Redfern to Kirkpatrick/Golden would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Redfern to the teaching of Kirkpatrick/Golden would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of prompting a user in proximity to check in/check out of a meeting to a display mounted near a meeting room.  Further, applying the technique of prompting to check in/check out of a meeting to Kirkpatrick/Golden would have been recognized by one of ordinary skill in the art as resulting in an improved system that can register a current utilization of the subject meeting room based on a check in/check out status of the attendees of a meeting. (Redfern: [0022]). 

Furthermore, although Kirkpatrick/Walker as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that they are waiting to user the conference.  However, Walker, in FIG. 2, [0034], describes that user that checks-in to a conference room is waiting for use of the conference room. One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick/Walker in view of Redfern would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick/Walker in view of Redfern would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such technique of checking-in when waiting for use of the conference room. Further, applying the technique of checking-in when waiting for use of the conference room to Kirkpatrick/Walker in view of Redfern would have been recognized by one of ordinary skill in the art as resulting in an improved system that would avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem being that users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]).

Claim 4. Kirkpatrick, in view of Walker and Redfern discloses the limitations of claim 3.  Kirkpatrick, in view of Walker, and Redfern, does not teach the following limitation, however, Walker teaches:
further comprising determining  the second user is waiting to use the conference room,  based upon  input received on the display in response to  the prompt, and providing a notification to  the first user via the computing device ,  that the second user detected in proximity to the display outside the conference room is waiting to use the conference room.  (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.  [0017]  The method may also include sending at least one reservation expiration notification based upon a reserved ending time and a subsequent check-in of another mobile wireless communications device.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the status of a second user detected in proximity of the display outside and waiting to use the conference room based on user input on the display of Kirkpatrick in view of Walker and Redfern, with the alerting of a user in a conference room through a user feedback device of Walker in order to  avoid a potential problem that users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem as being users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018]).

Claim 5. Kirkpatrick, in view of Walker and Redfern discloses the limitations of claim 3.  Kirkpatrick further teaches,
comprising receiving input via the display in response to the prompt via the display to the second user to schedule the conference room, the input comprising input data representative of a scheduled future meeting in the conference room.  (Kirkpatrick: [0078], FIG. 5, FIG. 6; The calendaring application allows users to view the meeting schedule for the monitored area and schedule meetings in the monitored area through a series of menus, which together make up the graphic user interface (GUI) of the calendaring application.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick, in view of US 20120075068 A1 to Walker, in view of US 20070162315 A1 to Hodges (hereafter Hodges), and further in view of US 20140149519 A1 to Redfern.
Claim 6. Kirkpatrick, in view of Walker, teaches the method of claim 1.  Kirkpatrick does not teach the following limitation, however, Hodges teaches, 
wherein in response to determining the second user is present outside the conference room and the first user is not present in the conference room, prompting the second user, via the display, to choose between temporarily utilizing the conference room until users for a scheduled meeting arrive, or permanently utilizing the room after a certain amount of time has elapsed.  (Hodges: [0038] – [0043], FIG. 5; If however, the room is free for the next X minutes, a reservation may be made in the meeting room reservation system 101 for this period of time.  If at the occupancy check (step 506) the room is found to be empty, the meeting room reservation system 101 checks whether the X minute reservation made earlier (in step 505) has expired (step 508) and if not cancels the remaining time in the reservation (step 509). This step is not required if the reservation has already expired. The reservation system is therefore left showing that the meeting room is available for use.  Kirkpatrick also discloses [0082] In response to the monitored area being unexpectedly vacant for a length of time, the calendaring application may make an intelligent decision to delete the scheduled meeting from the meeting schedule and make the area available to other users for reservation.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of Kirkpatrick in view of Golden and Redfern of claim 3 and the detection of no users in a conference room that is currently scheduled for a meeting with the teachings of Hodges to allow the user to temporarily use an unoccupied room for an impromptu meeting until the scheduled users arrive or to permanently use the room until the next scheduled meeting in the room in order to efficiently make use of the unoccupied meeting space when the users of a conference room for previously scheduled meetings are arriving late or the meeting is cancelled (Hodges; [0003]-[0004]).
Kirkpatrick, in view of Walker and Hodges, doesn’t explicitly teach prompting the second user, however, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  The rationale to combine would persist from claim 3. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick, in view of US 20120075068 A1 to Walker, in view of US 20160209072 A1 to Golden et al (hereafter Golden), and further in view of US 20070162315 A1 to Hodges.

Claim 8. A system comprising: 
a first motion sensor disposed within a conference room; (Kirkpatrick: [0054] FIG. 1; shows the inventive occupancy sensor 10 mounted in a conference room).  
Kirkpatrick does not teach the limitation that the conference room sensor is necessarily a motion sensor.  However, Hodges teaches a sensor located inside a meeting room that detects movement (motion) (Hodges: [0025]; Examples of suitable sensors include motion, sound, temperature, heat, pressure and vibration sensors.) 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of claim 8 disclosed by Kirkpatrick above with the teachings of Hodges that a sensor can determine occupancy of a room based on detection of movement or motion.  Both Kirkpatrick and Hodges teach the detection of occupancy in a room with similar technologies that are known in the art.  The use of a motion sensor of Hodges for detecting movement is a known technique in the art and would provide similar and predictable results as compared to the use of an occupancy sensor of Kirkpatrick. 

Regarding the following limitation, 
a second motion sensor disposed outside of the conference room; 
Walker teaches, see at least [0016], an RFID sensor positioned adjacent to a meeting room to determine that a user is in proximity of the meeting room, but doesn’t teach that the sensor is a motion sensor.  Further, Kirkpatrick teaches a display device that is located outside of a conference room to display the occupancy status of a conference room and controls to schedule a room.  
Kirkpatrick in view of Walker teaches determining that a user is in proximity of a display outside of the conference room, but teaches the technique of using Near Field Communication (NFC) and RFIDs in order to determine the presence of a user.  However, Golden teaches the technique of a motion sensor in a device mounted in a room or space in order to detect occupancy in proximity of the device (Golden [0049] In a typical embodiment, the at least one sensor 210 is configured to emit electromagnetic field or a beam of electromagnetic radiation 506. The at least one sensor 210 looks for changes in the field or return signal caused by movement of, for example, an occupant 508.  [0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208)
One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power usage and “wake up” features.  Furthermore, the motion detection technique of Golden, would provide an improvement over the NFC technique of Walker through the detection of a user in proximity to a display outside the conference room that was not carrying a mobile device required to be detected during a check-in process of Walker.  

Kirkpatrick further teaches,
a display disposed outside the conference room; (Kirkpatrick: [0054] FIG. 1; a touchpanel 11 displaying a graphic user interface of a calendaring application suitable for use with the inventive occupancy sensor 10. )

Regarding the following limitation,
and a computing device, wherein the first motion sensor, the second motion sensor, and the display are connected to the computing device, and wherein the computing device is to: (Kirkpatrick [0054] “A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor 10 via an occupancy sensor interface port 113.”)
Kirkpatrick teaches a computing device, which is also a display device located outside the conference room, connected to the occupancy sensor inside the conference room, but doesn’t teach that the second motion sensor outside of the conference room, as taught by Walker in view of Golden, is attached to the computing.  However, Walker teaches, see at least FIG. 1 or FIG. 2, and [0022], a computing device (reservation server 36 in FIG. 1) in communication with a sensor outside of the conference room.  
One of ordinary skill in the art would have recognized that applying the known technique of Walker in view of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors outside of a conference room connected to a computing device. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient management by a central computing device of user locations both inside and outside of the conference room, which advantageously allows reminder messages to be discreetly sent to a user inside the conference room without the need for interruption or confrontation by the user who is waiting to enter the meeting room (Walker 0025).

Kirkpatrick further teaches, 
determine, via the first motion sensor, whether there is a first user present in the conference room; (Kirkpatrick: [0055]; The occupancy sensor 10 detects the actual occupancy of the conference room)

Kirkpatrick doesn’t teach the following limitation, however, Golden, in view of Walker, teaches
determine, via the second motion sensor, whether there is a second user present outside the conference room;  (Golden: [0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208)
One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power usage and “wake up” features.)

Kirkpatrick further teaches, 
determine scheduling of the conference room; and (Kirkpatrick: [0056]; The expected occupancy schedule 20 may be generated by a calendaring program managing a meeting schedule for the conference room.)
based on the presence or absence of the first user in the conference room, the second user outside the conference room, or both: 
provide a notification, via the computing device, to the first user, the presence or absence of the second user outside the conference room; (Walker [0029] The reservation server 36 may also be configured to send a plurality of reservation expiration notifications at an increasing frequency, for example, if the mobile device 34b does not check out of the meeting room 32 by scanning or swiping the RFID sensor 31, such as upon exiting the meeting room, at Blocks 57'-58'. So, for example, the reservation server 36 may send reservation expiration notifications at ten minutes, five minutes, two minutes, one minute, and thirty seconds prior to the reserved ending time, and then at the ending time and continuing thereafter until the mobile device 34b is checked out of the meeting room 32 via the RFID sensor 31.)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors outside of a conference room connected to a computing device. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient occupancy management of a conference room through advantageously allowing reminder messages to be discreetly sent to a user inside the conference room without the need for interruption or confrontation by the user who is waiting to enter the meeting room (Walker 0025).

Regarding the following limitation,
illustrate, on the display outside the conference room, an availability message of the conference room, wherein the availability is determined based on whether the conference room is currently scheduled; 
Kirkpatrick teaches [0054], FIG. 1, and FIG. 6, “A touchpanel 11 is disposed on a wall outside of the conference room and is electrically coupled to the occupancy sensor. [0058]; The occupancy state of the monitored area is shown by indicator lights activated according to the occupancy state of the monitored area. In the embodiment shown in FIG. 1, the indicator lights are green and red LED backlights for touchpanel buttons 111. The touchpanel buttons 111 are backlit green if the conference room is vacant and red if the conference room is occupied.”
Kirkpatrick teaches that the status of the conference room is indicated by indicator lights, green is vacant and red is occupied.  To the extent Kirkpatrick doesn’t explicitly teach illustrating an unavailable message, Walker teaches, see at least [0036], notification messages of the room being occupied or unoccupied are displayed on a device outside the conference room.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an occupancy status message as taught by Walker in the system of Kirkpatrick with color indicating lights, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kirkpatrick does not teach the following limitation, however, Walker teaches,
provide a prompt via the display to the second user to schedule the conference room; and  (Walker [0036] “… or the available schedule may be provided with an option to make a later reservation...”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting a user to schedule the conference room. Further, applying the technique of Walker to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to reserve the meeting room conveniently from the device of Kirkpatrick located adjacent to the meeting room without having to use a calendar scheduling program at a different location, such as the user’s office or desk.

Kirkpatrick further teaches,
instruct a conference room component to power off when the first sensor indicates a lack of motion in the conference room and power on when the first sensor indicates motion in the conference room.  (Kirkpatrick [0077] “In another embodiment of the invention, the occupancy sensor 10 further comprises a load control device. The load control device operably switches power to a load based on the actual occupancy of the monitored area. Preferably, the load control device is a dimming triac with associated control circuitry. When the actual occupancy of the monitored area transitions from occupied to vacant, as determined by the occupancy sensor 10, the load switching device fades the light from its current level to a predefined dim level in a predefined fade time. When the actual occupancy of the monitored area transitions from vacant to occupied, as determined by the occupancy sensor 10, the load switching device raises the light from its current level to a predefined occupied level in a predefined raise time.”)

Claim 13. The system of claim 8, Kirkpatrick, in view of Walker, Golden, and Hodges teaches the system of claim 8.  Kirkpatrick does not teach the following limitation, however, Walker teaches,
wherein when time has lapsed for a scheduled meeting in the conference room (Walker: [0025] FIG. 3; upon its reserved ending time and a subsequent check-in of the mobile device 34a having a subsequent reserved starting time, at Block 53)  
whether another user is waiting (Walker: [0034], FIG. 2; describes that user that checks-in to a conference room is waiting for use of the conference room. )
informing a user present in the conference room (Walker: [0014], FIG. 2;  The meeting room reservation system may further include a terminal to be positioned in the meeting room. As such, the reservation server may be further configured to send the at least one reservation expiration notification to the terminal.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of the system in claim 8 of Kirkpatrick in view of Hodges with the teachings of Walker of informing or alerting a user in a conference room that their meeting time has elapsed and that another user is waiting outside to use the conference room.  One of ordinary skill in the art would have recognized that applying the known technique of Walker to Kirkpatrick in view of Hodges would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walker to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such alerting features based on elapsed time and another user waiting to the system of claim 8. Further, applying alerting features of Walker to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would alleviate a potential problem that some users may overrun their allotted time, so that subsequent users have to stand at the door and wait or interrupt and potentially cause a confrontation.  Walker further describes another potential problem being users may show up late for their scheduled meeting, which may cause a confrontation with others who began using the room thinking that the prior meeting was cancelled, for example. The system 30 may advantageously help alleviate such problems. (Walker: [0018], FIG.2). 

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over 20120299728 A1 to Kirkpatrick, in view of US 20120075068 A1 to Walker, in view of US 20160209072 A1 to Golden, in view of US 20070162315 A1 to Hodges, and further in view of US 20140149519 A1 to Redfern.

Claim 9. The system of claim 8, Kirkpatrick, in view of Walker, Golden, and Hodges teaches the system of claim 8.  Kirkpatrick does not teach the following limitation, however, Hodges teaches,
further comprising the computing device to illustrate  on the display outside the conference room a prompt to choose between temporarily utilizing the conference room until users for a scheduled meeting arrive or permanently utilizing the conference room after a certain amount of time has elapsed.  (Hodges: [0038] – [0043], FIG. 5; If however, the room is free for the next X minutes, a reservation may be made in the meeting room reservation system 101 for this period of time.  If at the occupancy check (step 506) the room is found to be empty, the meeting room reservation system 101 checks whether the X minute reservation made earlier (in step 505) has expired (step 508) and if not cancels the remaining time in the reservation (step 509). This step is not required if the reservation has already expired. The reservation system is therefore left showing that the meeting room is available for use.  Kirkpatrick also discloses [0082] In response to the monitored area being unexpectedly vacant for a length of time, the calendaring application may make an intelligent decision to delete the scheduled meeting from the meeting schedule and make the area available to other users for reservation.)

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the limitations of Kirkpatrick in view of Golden and Redfern of claim 3 and the detection of no users in a conference room that is currently scheduled for a meeting with the teachings of Hodges to allow the user to temporarily use an unoccupied room for an impromptu meeting until the scheduled users arrive or to permanently use the room until the next scheduled meeting in the room in order to efficiently make use of the unoccupied meeting space when the users of a conference room for previously scheduled meetings are arriving late or the meeting is cancelled (Hodges; [0003]-[0004]).
Kirkpatrick, in view of Walker and Hodges, doesn’t explicitly teach prompting the second user, however, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  
One of ordinary skill in the art would have recognized that applying the known technique of Hodges to Kirkpatrick in view of Walker and Redfern would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of prompting a user on a display outside of a conference room to the teaching of Kirkpatrick in view of Walker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting a user during a check-in process on a display. Further, applying the technique of prompting a user on a display near a conference room of Redfern to the technique Kirkpatrick in view of Hodges of temporarily or permanently using the conference room after a certain amount of time has elapsed, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient utilization of a currently unoccupied conference room. 

Claim 10. The system of claim 8, Kirkpatrick, in view of Walker, Golden, and Hodges teaches the system of claim 8.  Kirkpatrick doesn’t teach the following limitation, however, Golden teaches,

comprising a second motion sensor connected to the computing device and disposed next to the display outside the conference room, wherein the computing device is to determine, via the second motion sensor, whether there is a second user present in proximity to the display outside the conference room. (Golden: [0050], FIG. 5; In another example, information from the at least one sensor 210 is utilized to determine proximity of the occupant 508 in the range of, for example, one meter to allow the programmable intelligent thermostat 102 to initiate “wake-up” prior to the occupant 508 touching the display 208)

One of ordinary skill in the art would have recognized that applying the known technique of Golden to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Golden to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such proximity sensing features to a display. Further, applying proximity sensing to Kirkpatrick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power usage and “wake up” features.

Claim 11. Kirkpatrick, in view of Walker, Golden, and Hodges teaches the system of claim 10.  Kirkpatrick does not teach the following limitation, however, Redfern teaches,
wherein when the second user is present in proximity to the display outside the conference room, the computing device is to prompt, on the display, a request for input regarding whether the second user is waiting to use the conference room.  
However, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt to allow a user to check in/check out of a meeting.  Furthermore, although Kirkpatrick/Golden as modified by Redfern prompts a user for check-in, Redfern does not explicitly disclose that the check-in by a proximate user is to indicate that they are waiting to user the conference.  However, Walker, in Fig. 2, [0034], describes that user that checks-in to a conference room is waiting for use of the conference room.  (See above rationale in claim 3 to combine.)

Claim 12. Kirkpatrick, in view of Walker, Golden, and Hodges teaches the system of claim 10.  Kirkpatrick further teaches,
wherein when the second user is present in proximity to the display outside the conference room, the computing device is to prompt  the second user to schedule a future meeting in the conference room via the display outside the conference room.  (Kirkpatrick: [0078], FIG. 5, FIG. 6; The calendaring application allows users to view the meeting schedule for the monitored area and schedule meetings in the monitored area through a series of menus, which together make up the graphic user interface (GUI) of the calendaring application.)
To the extent that Kirkpatrick doesn’t explicitly teach prompting the user with the calendaring application, Redfern, in [0017-0018], teaches that a room management screen mounted near a meeting room includes a prompt during a user’s check in/check.
One of ordinary skill in the art would have recognized that applying the known technique of Redfern to Kirkpatrick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Redfern to the teaching of Kirkpatrick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prompting a user on a display located outside of a conference room. Further, applying the technique of Redfern to Kirkpatrick, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient scheduling of a conference room at a later time when the conference room is available.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/     Examiner, Art Unit 3628                                                                                                                                                                                                   
/GEORGE CHEN/Primary Examiner, Art Unit 3628